EXHIBIT 10.509

 

DESCRIPTION OF CHIRON CORPORATION’S

2005 EXECUTIVE OFFICERS VARIABLE COMPENSATION PROGRAM

 

Decisions on compensation (base salary and variable compensation) of Chiron
Corporation’s (“Chiron” or the “Company”) executive officers are made by the
Compensation Committee of the Board of Directors.

 

The Compensation Committee and, with respect to the Chairman and CEO, the Board
of Directors met on February 16 and February 17, 2006, respectively, and
authorized base salary adjustments effective February 27, 2006 and bonuses for
2005 performance for Named Executive Officers as of December 31, 2005. The
Compensation Committee believes that total annual cash compensation should be
competitive as well as performance based and that a significant portion of cash
compensation should be “at risk”. The Committee’s stated target for base salary
for prior years was generally at the 60th percentile of the market. In keeping
with the Committee’s performance based focus on cash compensation, in general
the salary adjustments made in 2005 and 2006 placed executive officer base
salaries at or below the 50th percentile of the market.

 

Under Chiron’s Annual Incentive Plan, executives earn cash bonus compensation
based on achievement of pre-established Company, business unit and function or
corporate unit performance goals and based upon their individual performance.
For 2005, the performance measures were based on revenue and earnings per share
metrics and non-financial milestones relating to creation of long-term
shareholder value. Variable cash compensation for executive officers overall was
targeted to yield total cash compensation at the 50th percentile. The Committee
retains its philosophy that annual variable cash compensation awards are used to
provide the potential to bring total cash compensation substantially over the
50th percentile of the market when individual, business unit and overall company
performance are substantially above target.

 

Each participant’s target award is a percentage of that employee’s base salary.
 In addition to the Company measurements, each of the business unit presidents
is also measured on the financial performance of his or her business unit (on
the basis of revenue and operating income) and specific research, development
and commercial milestones which are sector specific, and which focus on
priorities within each organization for this year. If performance objectives are
met, the Named Executive Officers are eligible, at the discretion of the
Compensation Committee, for a cash bonus based on the following percentage of
their annual base salary:  CEO – 120%; President and COO – 100%; Presidents of
Businesses – 100%; General Counsel – 75%. The Compensation Committee approves
the bonus targets, measurement criteria and final determination of success
against the measurements.

 

In determining participant awards for 2005, the Committee reviewed performance
against the Company’s financial measurements, taking into account among other
things the return of FLUVIRIN® to the U.S. market and the number of doses sold,
and non-financial

 

--------------------------------------------------------------------------------


 

milestones for 2005, and took into account business or corporate unit and
individual performance.

 

The Compensation Committee reserves the right to modify executive officer
variable compensation if, in its sole discretion, it determines that executive
officer performance or Company performance warrant such modifications.

 

2

--------------------------------------------------------------------------------